Opinion filed July 24, 2008











 








 




Opinion filed July 24, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00169-CR
                                                    __________
 
                             MARIO GONZALEZ FRAUSTO, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 220th District Court
 
                                                      Comanche
County, Texas
 
                                          Trial
Court Cause No. CCCR-07-02910
 

 
                                             M
E M O R A N D U M   O P I N I O N
Mario
Gonzalez Frausto has filed in this court a motion to dismiss his appeal.  In
his motion, he states that he has made this decision after the consequences
were fully explained and that his decision is freely and voluntarily made.  The
motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
July 24, 2008   
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.